DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,141,493 to Kuchman, cited by Applicant.
Re: claim 1, Kuchman discloses the claimed invention including an entangling projectile comprising: a pair of pellets, e.g., 128a-128c, e.g., Fig. 3B, and a tether 132 connecting the pellets, the pellets each having a head portion (portion, e.g., Fig. 15C, beneath and including increase in diameter from top of figure) and a tail portion (any portion above the head portion); at least one gasket 228, carried by the head portion of at least one of the pellets, the gasket suitable to provide a sealed interface between the head portion of the at least one pellet and a socket 104/108 within which the at least one pellet is fired from a launcher 100, as set forth at col. 17, lines 44-59 (e.g., 17:44-59), particularly 55-59.  Note that Kuchman discloses a barrel 104, id., and a cartridge 108
Re: claim 2, Kuchman further discloses wherein the at least one of the pellets has a maximum outer diameter (as shown) and wherein the gasket presents an outer diameter (also as shown), the outer diameter of the gasket being greater than the maximum outer diameter of the at least one of the pellets (as shown).
Re: claim 3, Kuchman further discloses wherein the tether is attached to the at least one pellet adjacent the tail end of the at least one pellet (as shown).  However, note that regardless of where the tether is attached to the pellet, such meets being adjacent, which plainly means near.
Re: claim 4, Kuchman further discloses wherein the gasket is toroidal in shape and 15circumscribes an outer surface of the at least one pellet.  That gasket shown is sufficiently shaped like a toroid (doughnut) and surrounds an outer surface of the at least one pellet.
Re: claim 5, Kuchman further discloses further comprising a recess 192, best shown in, e.g., Fig. 15B, formed in the outer surface of the at least one pellet, the gasket fitting at least partially within the recess (as shown).
Re: claims 10 and 13-15, Kuchman discloses the claimed invention as applied above and further discloses: a projectile casing, including: a pair of sockets 104/108, each socket sized to carry one of the pair of pellets (because three pellets fit in both 104/108, each socket is adequately sized to carry one); a selectively activatable pressure source carried by the projectile casing, the pressure source being capable of expelling the entangling projectile from the 20projectile casing toward a subject, 12:2-8, disclosing both “a primer” and “gunpowder” within cartridge 108.
Re: claim 11
Re: claim 12, Kuchman further discloses wherein the pressure source comprises a compressed gas cylinder, 4:65-5:4.  Particularly, Kuchman discloses that the invention may be used in cartridge-less systems including “compressed air guns” and “paintball guns,” 5:2-4, which, while not expressly stating a compressed gas cylinder, are well-known in the art to include such cylinders.
Re: claim 19, Kuchman fairly discloses wherein the at least one of the pellets includes a 10shank portion intermediate the head portion and the tail portion, the shank portion having a reduced diameter relative to the head portion, as this reduced diameter/shank portion can be broadly yet reasonably construed as the recess of claims 5 and 15 above.
Re: claim 20, Kuchman further discloses wherein the gasket is at least partially formed from a pliable material.  It is asserted that “creating a tighter gas seal between the projectile assembly 124 and the inner surface of the barrel 104,” 17:57-59, reasonably suggests the gasket being formed from a pliable material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuchman.
Re: claim 12
Re: claim 20, Kuchman discloses the claimed invention except for explicitly disclosing the gasket being formed from a pliable material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the gasket from a pliable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP § 2144.07.  Here, because Kuchman discloses the desirability of an tight gas seal, one of ordinary skill in the art would recognize that a pliable material would be suitable because a pliable material, i.e. one that bends or changes shape easily without breaking (per OneLook.com), would be able to fill any gaps between projectile assembly 124 and the barrel/cartridge 104/108.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 10, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over select claims of claims 1-12 of U.S. Patent No. 10,852,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the instant claims are recited, albeit in other language, and thus required by the patent claims.
Because instant claim 10 includes more structure, such will be used as exemplary.  Instant claim 10 requires an entangling projectile including a pair of pellets and a tether connecting the pellets, recited in patent claim 1, lines 2, 3, and 6, a head portion, claim 6, line 3 44, e.g., Fig. 9, and selectively activatable pressure source 50, 7:15-16, being capable of expelling the entangling projectile from the casing toward a subject, id., at 18-20, at least one gasket, claim 3, line 1, carried by the head portion, “an end” leaves it up to the reader to determine which end/portion carries the gasket but 15b, e.g., Fig. 12A, is disclosed as a head portion, 10:41-42, suitable to provide a sealed interface between the head portion and a socket of the launcher, 13:49-61, particularly, “to seal the socket upstream of the pellet,” id., at 55.
Note that MPEP § 804(II)(B)(2)(a) states:
When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.").

Thus, the above reliance on the disclosure is permissible to determine the metes and bounds of the claims.
Presuming an argument regarding the requirement of a gasket being met by recitations of claim 3 with respect to a pad, the following.  First, nowhere does the patent use the term “pad” except for claim 3.  Thus, some latitude is permitted when determining the meaning of this term.  66, e.g., Figs. 13A-13B, 13:50, it is reasonable to conclude that seal 66 is the recited pad.  Last, because seal 66 otherwise meets the limitations required of the gasket, one reading the specification would be apprised of this feature being included in the claimed invention.  With respect to “substantially” matching an outside diameter, the term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention.  It is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Thus, whether exactly matching, larger or smaller than an outside diameter, seal 66 meets the claim.
With respect to instant claims 6 and 16, from the disclosure in view of the drawing figures it is evident that seal 66 is disk shaped.  However, it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, all that is required is that the shape seal the socket.	
With respect to claim 7 and 17, from the disclosure in view of the drawing figures the gasket/pad is clearly on an end surface of the head portion of at least one of the pellets.  From the drawing figures, seal 66 presents an end surface area greater than that of the head portion.
With respect to claims 8 and 18, patent claim 2 requires a hook, disclosed as 181, e.g., Fig. 12A.
With respect to claims 9 and 19, patent claim 1 requires a shank.
With respect to claim 20, seal 66 is disclosed as being formed from a pliable material, 13:52-53.  Regardless, see Sinclair, above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Aug-21